Citation Nr: 0726676	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  95-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for stomach disability, 
claimed as a manifestation of undiagnosed illness.  

2.  Entitlement to service connection for diarrhea, claimed 
as a manifestation of undiagnosed illness. 

3.  Entitlement to service connection for abdominal pain, 
claimed as a manifestation of undiagnosed illness. 

4.  Entitlement to service connection for fatigue, claimed as 
a manifestation of undiagnosed illness. 

5.  Entitlement to service connection for shortness of 
breath, claimed as a manifestation of undiagnosed illness. 

6.  Entitlement to service connection for facial rash, 
claimed as a manifestation of undiagnosed illness. 

7.  Entitlement to an increased disability rating for left 
shoulder disability (left sternoclavicular arthritis, status 
post arthroplasty), currently evaluated as 30 percent 
disabling.

8.  Entitlement to an increased disability rating for 
headaches, currently evaluated as 10 percent disabling.  

9.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and N.W.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran had active military service from July 1990 to 
October 1994.  Service in Southwest Asia from January 2, 1991 
to May 2, 1991 is indicated by the evidence of record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from January 1995 and December 2001 rating 
decisions of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge in July 2003.  A transcript of 
that hearing is associated with the claims file.  

In an April 2004 decision, the Board reopened the veteran's 
claim for service connection for generalized anxiety 
disorder, to include sleep disorder and loss of concentration 
and remanded the issue for further development via the 
Appeals Management Center (AMC) in Washington, DC.  The other 
issues on appeal were also remanded at that time.  The 
procedural history of this case was described in the April 
2004 decision and will not be repeated.

In April 2007, the AMC issued a supplemental statement of the 
case (SSOC) in which it continued to deny the issues on 
appeal.  The case has been returned to the Board for further 
appellate consideration.

It is noted that at the time of the April 2004 Board remand, 
the issues on appeal included entitlement to service 
connection for generalized anxiety disorder, to include sleep 
disorder and loss of concentration and entitlement to service 
connection for PTSD.  However, upon further review of the 
evidence, including argument from the veteran, the Board 
feels that the issue as currently phrased - entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD - most aptly represents the benefit the veteran 
is seeking.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran's stomach disability, diarrhea and abdominal 
pain have been attributed to various known clinical 
diagnoses, including gastroenteritis and lactose intolerance; 
there is no medical evidence linking these conditions to 
active service.  

3.  The veteran's fatigue has been attributed to a known 
diagnosis of PTSD.  

4.  The veteran's shortness of breath has been attributed to 
a known diagnosis of poor conditioning; there is no medical 
evidence linking this condition to active service.  

5.  The veteran's facial rash has been attributed to a known 
diagnosis of seborrheic dermatitis; there is no medical 
evidence linking this condition to active service.  

6.  The veteran's service-connected left shoulder disability 
is manifested by pain and limitation of motion of the left 
(major) arm to a point no worse than midway between the side 
and shoulder level.  

7.  The veteran's service-connected headaches do not result 
in prostrating attacks.  




CONCLUSIONS OF LAW

1.  Stomach disability, including as due to an undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2006).

2.  Diarrhea, including as due to an undiagnosed illness, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

3.  Abdominal pain, including as due to an undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2006).

4.  Fatigue, including as due to an undiagnosed illness, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

5.  Shortness of breath, including as due to an undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2006).

6.  Facial rash, including as due to an undiagnosed illness, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).

7.  The schedular criteria for a rating in excess of 30 
percent for left shoulder disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes (DCs) 5200-5201 (2006).

8.  The schedular criteria for a rating in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code (DC) 
8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of those 
claims decided in the January 1995 rating decision at issue.  
But this was both a practical and legal impossibility because 
the VCAA was not enacted until later - in November 2000.  
And in Pelegrini II, the Court clarified that in this type 
situation VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew, as if the 
initial decision was not made.  Rather, VA need only ensure 
the veteran receives or since has received content-complying 
notice such that he is not prejudiced.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, the RO readjudicated 
the claims and sent the veteran SSOCs in November 2002 and 
April 2007, following the VCAA notice compliance actions in 
June 2001 and April 2004.  The veteran was provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the notice.  His representative 
submitted written argument on his behalf on several 
occasions, most recently in July 2007.  Therefore, there is 
no prejudice to him because his claims were readjudicated by 
the RO after appropriate VCAA notice was provided.

The Board notes that the June 2001 VCAA letter was sent prior 
to the December 2001 rating decision on appeal.  As noted, an 
additional VCAA notice letter was sent in April 2004.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the April 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in the 
April 2007 SSOC, including as it relates to the downstream 
disability rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and reports of VA examinations.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Service Connection Claims

Pertinent Law and Regulations

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2006).

The veteran is seeking entitlement to service connection for 
the claimed conditions due to an undiagnosed illness.  His 
available service records reflect that he served in the 
Southwest Asia theater of operations from January 1991 to May 
1991.

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, Title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to Title 38, United States Code.  That 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War. See also 
38 C.F.R. § 3.317 (2006).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2006).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2006).

Analysis

Entitlement to service connection for stomach disability, 
claimed as a manifestation of undiagnosed illness.  

Entitlement to service connection for diarrhea, claimed as a 
manifestation of undiagnosed illness. 

Entitlement to service connection for abdominal pain, claimed 
as a manifestation of undiagnosed illness. 

Service medical records show that the veteran was treated in 
October 1991 for stomach aches diagnosed as acute 
gastroenteritis; in January 1992 for diarrhea attributed to 
gastroenteritis; in May 1992 for diarrhea with a diagnosis of 
abdominal pain; and in June 1992 for abdominal pain and 
diarrhea attributed to gastroenteritis versus food poisoning.  
The abdomen and viscera were normal on separation examination 
in June 1993.

On Persian Gulf War examination in November 1994, the veteran 
reported having had abdominal pain for about five months. 
This was right quadrant abdominal pain which was not related 
to any particular foods, was not associated with any nausea 
or vomiting, and occurred several times a week.  Physical 
examination of the abdomen revealed no masses, tenderness or 
organomegaly.  An abdominal ultrasound and barium enema were 
normal.

A January 1995 VA examiner diagnosed the veteran with history 
of abdominal cramping, possibly due to a gastric ulcer.  A 
November 1996 VA examiner acknowledged the veteran's 
complaints of epigastric pain and diarrhea, and diagnosed him 
with diarrhea by history, and with epigastric pain of unknown 
etiology.  A May 1997 VA treatment note indicates that the 
veteran was thought to probably have irritable bowel syndrome 
accounting for his watery stools.

On VA examination in June 1999, clinical evaluation of the 
abdomen was normal.  The diagnosis was history of chronic 
abdominal pains and diarrhea of unknown etiology.  In October 
2001 the veteran underwent a colonoscopy, the results of 
which were normal, although the performing physician 
curiously indicated that the veteran likely had irritable 
bowel syndrome.  Testing of a stool sample in October 2001 
revealed the absence of any ova or parasites.

The veteran was afforded a VA examination in April 2002, at 
which time he reported experiencing diarrhea only when using 
certain dairy products.  With respect to his abdominal pain 
he indicated that the pain was unrelated to any particular 
food or activity.  The examiner diagnosed diarrhea by 
history, and concluded, based on the veteran's report, that 
he had a partial lactose intolerance.  With respect to the 
abdominal pain, the examiner diagnosed intermittent mid 
abdominal pain. 

The veteran was afforded another VA examination in September 
2005.  At that time, he reported recurrent lower quadrant 
abdominal pain, occurring intermittently since the late 
1990s, usually indicating the need to have a bowel movement.  
After a bowel movement, these symptoms resolved gradually.  
He denied frequent diarrhea or constipation.  Examination of 
the abdomen was normal.  The examiner noted that the veteran 
was able to do a normal sit-up from supine into sitting 
position without any assistance and without any apparent pain 
in the process, suggesting some degree of symptom 
exaggeration.  The diagnosis was lower abdominal pain 
associated with bowel movements, with recent normal 
colonoscopy.  The examiner stated that a review of the 
service medical records failed to reveal any prior condition 
with which to associate the veteran's current symptoms, and 
therefore, it was his opinion that the symptoms were not as 
likely as not related to service.  

A review of the record reflects that the veteran's complaints 
- stomach disability, diarrhea and abdominal pain - have been 
associated with diagnosed disease entities, not to an 
undiagnosed illness.  Gastroenteritis was specifically 
diagnosed in service.  The April 2002 VA examination also 
indicated that the veteran was probably lactose intolerant.  
In other words, the veteran's claimed gastrointestinal 
problems may not be characterized as being the result of an 
undiagnosed illness because there are in fact diagnoses for 
the veteran's gastrointestinal symptoms, namely 
gastroenteritis and lactose intolerance.  Service connection 
based on Gulf War service is therefore not warranted.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(ii). 

The United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  The Board has therefore given thought to 
whether service connection may be granted for the veteran's 
gastrointestinal complaints regardless of the inapplicability 
of the Persian Gulf regulations.  In this case, the September 
2005 VA examiner opined that the veteran's symptoms were not 
as likely as not related to service.  

The only evidence which serves to connect the claimed 
conditions to service is statements of the veteran himself.  
It is now well settled, however, that laypersons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2006) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
opinions on medical matters such as nexus are accordingly 
lacking in probative value.

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for stomach 
disability, diarrhea and abdominal pain, claimed as a 
manifestation of undiagnosed illness.  The benefits sought on 
appeal are accordingly denied.

Entitlement to service connection for fatigue, claimed as a 
manifestation of undiagnosed illness. 

Entitlement to service connection for shortness of breath, 
claimed as a manifestation of undiagnosed illness. 

As with the conditions addressed above, it appears that the 
veteran's fatigue and shortness of breath have been 
attributed to known entities.  The February 1998 VA 
respiratory examination indicated that the veteran's fatigue 
was the result of sleep disturbances he had secondary to 
PTSD.  The April 2002 VA examiner concluded that the veteran 
did not have chronic fatigue syndrome, but did have dyspnea 
on moderate exertion.  When examined by VA in September 2005, 
the veteran reported that walking about a half mile caused 
shortness of breath; however, he was in no respiratory 
distress and he breathed very normally throughout the 
examination.  Lung sounds were normal without any rales, 
rhonchi, or wheezes.  It was noted that the results of a 
pulmonary function test administered the week before were 
"100% normal without bronchodilator."  The veteran reported 
a reduction in physical endurance with any strenuous physical 
activity.  He admitted that he did no aerobic exercise such 
as sports, jogging, bicycling or lengthy walking.  He walks 
less than a mile less than once a week and this is the extent 
of his physical activity.  The diagnosis was normal 
examination of the lungs with no evidence of asthma or 
reactive airway disease.  The examiner indicated that the 
veteran had poor physical conditioning secondary to the 
absence of aerobic exercise.  

Since the veteran's fatigue and shortness of breath have been 
attributed to PTSD and deconditioning, respectively, service 
connection based on Gulf War service is not warranted.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(ii).  [The Board 
notes that the veteran's claim for service connection for 
PTSD is being remanded for further development.]  

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for fatigue and 
shortness of breath, claimed as a manifestation of 
undiagnosed illness.  The benefits sought on appeal are 
accordingly denied.  

Entitlement to service connection for facial rash, claimed as 
a manifestation of undiagnosed illness. 

VA treatment records show that the veteran complained in 
March 1995 of stinging and discoloration affecting his face; 
physical examination was negative.  In September 1995, he was 
seen for well-demarcated hyperpigmented areas on his temples 
extending to his cheeks with scattered papules.  The 
diagnosis was hyperpigmentation of the face of unknown 
etiology.  A June 1996 treatment note shows that his facial 
rash was attributed to seborrheic dermatitis.  A rash was not 
present on VA examination in November 1996, and he was 
diagnosed with history of facial rash.

At his April 2002 VA examination, the veteran reported 
experiencing a facial rash only during the winter months.  
The examiner noted that the rash was not evident at the time 
of examination and diagnosed facial rash by history.  A 
facial rash was also not present on VA examination in 
September 2005 when the veteran reported that he got dry 
scaly irritated facial skin during the winter which he 
controlled easily using lotions and creams.  

Although the veteran has requisite service in the Southwest 
Asia Theater of operations, his skin condition has been 
diagnosed as seborrheic dermatitis.  As such, service 
connection pursuant to 38 C.F.R. § 3.317 is not warranted.  

Although the most recent VA examination in September 2005 
found no skin rash present, prior VA clinical records have 
noted the presence of hyperpigmentation of the face and 
seborrheic dermatitis.  Therefore, the veteran will be given 
the benefit of the doubt and a current disability will be 
assumed.  The remaining question, therefore, is whether there 
is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service medical records are negative for complaint, treatment 
or diagnosis of any skin condition.  

In addition, there is no competent medical evidence of a 
nexus.  By "competent medical evidence" is meant in part that 
which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
facial rash has not been evident during any of the scheduled 
VA examinations, a medical opinion regarding the etiology of 
the condition has not been possible.  

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a facial rash, 
claimed as a manifestation of undiagnosed illness.  The 
benefits sought on appeal are accordingly denied.  

Increased Rating Claims

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  
Specific diagnostic codes will be discussed where appropriate 
below.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).

Entitlement to an increased disability rating for left 
shoulder disability, currently evaluated as 30 percent 
disabling.

In a January 1995 rating decision, the RO granted service 
connection for residuals of injury and surgery to the left 
shoulder and assigned a 20 percent disability rating 
effective October 22, 1994.  The veteran appealed for a 
higher initial rating.  In February 1999, the Board increased 
the disability rating to 30 percent.  In October 1999, the RO 
implemented the Board decision and increased the disability 
rating for the left shoulder disability to 30 percent 
effective October 22, 1994.  

The veteran sought an increased rating in September 2000.  

The evidence of record reflects that the veteran is left-
handed.  Therefore, his left shoulder is considered his major 
extremity.  See 38 C.F.R. § 4.69 (2006).

The veteran's left shoulder disability is evaluated under DCs 
5200-5201.  Under the provisions of DC 5200, a 30 percent 
evaluation is warranted for favorable ankylosis of the 
scapulohumeral articulation of the major upper extremity.  
Ankylosis is considered to be favorable when abduction is 
possible to 60 degrees and the individual can reach his or 
her mouth and head.  Ankylosis of the scapulohumeral 
articulation of the major upper extremity which is 
intermediate between favorable and unfavorable ankylosis 
warrants a 40 percent evaluation.  A 50 percent evaluation 
requires unfavorable ankylosis of the major upper extremity.  
Ankylosis is considered to be unfavorable when abduction is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 
5200 (2006).

Under DC 5201, a 30 percent evaluation is warranted for 
limitation of motion of the major arm when motion is possible 
to midway between the side and shoulder level, and a 40 
percent evaluation requires that motion be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2006).

Normal range of motion for the shoulder is to 180 degrees of 
forward elevation (flexion); also to 180 degrees of 
abduction; to 90 degrees of internal rotation; and to 90 
degrees of external rotation.  38 C.F.R. § 4.71, Plate I 
(2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

Upon review of the medical evidence of record, the Board 
finds that a rating higher than 30 percent for the left 
shoulder disability is not warranted. 

The Board notes that ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  The 
evidence in this case, namely VA examinations conducted in 
June 2001 and September 2005, shows that although range of 
motion of the veteran's left shoulder is somewhat limited, he 
is able to move the shoulder joint.  Therefore, by 
definition, it is not immobile.  As ankylosis is not shown, a 
higher rating under DC 5200 is not warranted.  

The medical evidence likewise does not show limitation of 
motion of the left arm to 25 degrees from the side.  In this 
regard, the June 2001 VA examination noted that left arm 
abduction was to 60 degrees while the September 2005 VA 
examination noted that abduction was to 90 degrees.  
Therefore, a higher rating under DC 5201 is not warranted.  

The Board has considered whether an increased disability 
rating is warranted for the veteran's left shoulder 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's holding in DeLuca.  The clinical findings of record, 
however, do not reflect impairment that warrants a higher 
rating.  X-rays of the left shoulder taken during both VA 
examinations were normal.  In addition, the September 2005 VA 
examiner specifically stated that there was no additional 
limitation by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  

Therefore, although it has no reason to doubt that the 
veteran's left shoulder disability is productive of pain, as 
clearly shown by the medical evidence of record, the Board is 
unable to identify any clinical findings which would warrant 
an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45.

Under these circumstances, the Board finds no basis exists 
under either DC 5200 or 5201 for a rating in excess of 30 
percent for the left shoulder disability.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to an increased disability rating for headaches, 
currently evaluated as 10 percent disabling.  

In a February 1999 Board decision, service connection was 
granted to headaches.  In October 1999, the RO assigned a 10 
percent rating effective November 22,1994.  

The veteran sought an increased rating in September 2000.  

The veteran is, currently rated by analogy to migraines under 
DCs 8881-8100.  Under DC 8100, a 10 percent evaluation is 
warranted for characteristic prostrating attacks averaging 
one in two months over the last several months. A 30 percent 
evaluation is appropriate in cases of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months. With very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent evaluation is in order.  
38 C.F.R. § 4.124a, DC 8100 (2006). 



Analysis

Based upon a review of the medical evidence, the Board finds 
that the veteran's headache disorder does not warrant a 
rating higher than 10 percent.  At the time of the June 2001 
VA examination, the veteran reported that his headaches 
occurred "two to three times a day, two to three times 
week."  When they occurred, he used a cold towel and tried 
to relax and lay down.  He took ibuprofen, but it did not 
provide any relief.  

During the September 2005 VA examination, the veteran 
reported similar complaints.  That is, he stated that he had 
recurrent headaches almost daily lasting one to two hours and 
relieved by taking Advil, putting a cold towel on his head, 
and sitting down to rest and relax.  The VA examiner stated, 
however, that because bedrest was not required and was not 
part of his routine, by definition, the headaches could not 
be considered prostrating in nature. 

Because the veteran's headaches are not productive of 
characteristic prostrating attacks, the Board is unable to 
identify a basis to grant a higher evaluation for the 
headache disorder.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.124a, DC 8100.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107.


ORDER

Entitlement to service connection for stomach disability, 
claimed as a manifestation of undiagnosed illness, is denied.  

Entitlement to service connection for diarrhea, claimed as a 
manifestation of undiagnosed illness, is denied. 

Entitlement to service connection for abdominal pain, claimed 
as a manifestation of undiagnosed illness, is denied. 

Entitlement to service connection for fatigue, claimed as a 
manifestation of undiagnosed illness, is denied. 

Entitlement to service connection for shortness of breath, 
claimed as a manifestation of undiagnosed illness, is denied. 

Entitlement to service connection for facial rash, claimed as 
a manifestation of undiagnosed illness, is denied. 

Entitlement to an increased disability rating for left 
shoulder disability is denied.  

Entitlement to an increased disability rating for headaches 
is denied.  


REMAND

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  

Reason for remand

The veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his military 
service.  

The most recent VA psychiatric evaluation in September 2005 
resulted in diagnoses of PTSD and major depressive disorder.  
The Board notes that the VA examiner did not offer an opinion 
as to whether the major depressive disorder was related to 
the veteran's military service.  

Regarding the PTSD claim, the Board notes that the veteran 
has submitted a PTSD questionnaire wherein he reported 
stressor events during active service, including breaking his 
left clavicle.  He stated that he had a lot of depression 
because of the employment handicap the injury caused.  Given 
that service connection is in effect for a left shoulder 
disability, the Board finds that this particular stressor has 
been verified.  The Board points out, however, that attempts 
to verify the veteran's other claimed stressor - witnessing a 
friend blown up by a land mine - have been unsuccessful.  
Therefore, this stressor remains unverified.  

The Board finds that the September 2005 VA examiner should 
provide an opinion as to whether the veteran's service-
connected left shoulder disability meets the criteria for a 
traumatic event so as to support a diagnosis of PTSD.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Forward the claims folder to the 
September 2005 VA examiner for the 
purpose of obtaining an addendum.  If 
this examiner is unavailable the case 
is to be referred to another 
appropriate VA examiner.  The examiner 
should review of the claims file.  In 
the addendum, the examiner should 
provide an opinion as to the following: 

(a)  Whether the diagnosed major 
depressive disorder is at least as 
likely as not (i.e., 50 percent or 
greater probability) related to 
military service.  

(b)  Whether the verified in-service 
stressor - the service-connected left 
shoulder injury - is a sufficient 
traumatic event to support a diagnosis 
of PTSD in accordance with DSM-IV.  In 
accordance with DSM-IV, for a diagnosis 
of PTSD, the person must have been 
exposed to a traumatic event in which 
both of the following were present: 1) 
the person experienced, witnessed, or 
was confronted with an event or events 
that involved actual or threatened 
death or serious injury, or a threat to 
the physical integrity of self or 
others; and 2) the person's response 
involved intense fear, helplessness, or 
horror.  DSM-IV.  

A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file must be 
made available to the examiner for 
review in conjunction with the 
examination.  The examination report is 
to reflect whether such a review of the 
claims file was made.

2.  Readjudicate the claim on appeal, 
to include consideration of all 
recently submitted evidence.  If the 
outcome is unfavorable to the veteran, 
the veteran and his representative 
should be issued a SSOC.  Thereafter, 
the case should be returned to the 
Board for further appellate review, 
after all appropriate due process 
considerations have been satisfied.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


